Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2014

                                    No. 04-14-00062-CV

                              Steven STAMPS and Eva Stamps,
                                        Appellants

                                              v.

                                      Alva Elia RUIZ,
                                         Appellee

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 12-08-11759-DCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before July 31, 2014.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court